Citation Nr: 0907297	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a neck injury.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right hip injury.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left hip injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
December 1976.  He served in the Army National Guard of South 
Carolina from February 1977 to February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), and Board remand.  

In November 2007, the Court of Appeals for Veterans Claims 
granted a Joint Motion for Remand, and remanded this case to 
the Board for compliance with the directives outlined in the 
Joint Motion for Remand.  The development requested has been 
completed, and the case has been returned to the Board for 
appropriate disposition.


FINDINGS OF FACT

1.  Service connection for residuals of a back injury, a neck 
injury, a right hip injury, and a left hip injury, was denied 
by an unappealed April 1998 rating decision.

2.  Evidence associated with the claims file since the 
unappealed April 1998 rating decision does not raise a 
reasonable possibility of substantiating the claims for 
entitlement to service connection for residuals of a back 
injury, a neck injury, a right hip injury, or a left hip 
injury.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a back injury is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a neck injury is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a right hip injury is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a left hip injury is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims to reopen the issues 
of entitlement to service connection for residuals of a back 
injury, a neck injury, a right hip injury, and a left hip 
injury, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a 
post-remand re-adjudication of the appellant's claims, a June 
2008 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006) (holding that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim); 
see also see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letter also essentially 
requested that the Appellant provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, 
VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The appellant's available service 
treatment records, National Guard service treatment and 
personnel records, VA medical treatment records, VA 
examination reports, Social Security Administration (SSA) 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
no VA examination was provided regarding the merits of the 
service connection claims for residuals of right and left hip 
injuries, no such examination was required because, as 
indicated below, no new and material evidence has been 
presented.  See 38 C.F.R. § 3.159(c)(4)(iii).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

In an April 1998 rating decision, the RO denied service 
connection for residuals of a back injury, residuals of a 
neck injury, residuals of a right hip injury, and residuals 
of a left hip injury because there was no evidence that the 
appellant's claimed disorders were incurred in or aggravated 
by active duty service.  The Appellant did not file a timely 
appeal of this decision.  Thus, the April 1998 RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  In July 2002, the 
appellant filed a claim to reopen the issues of entitlement 
to service connection for residuals of a back injury, 
residuals of a neck injury, residuals of a right hip injury, 
and residuals of a left hip injury.  In a September 2002 
rating decision, the RO denied the appellant's claim to 
reopen because new and material evidence had not been 
received.  The appellant filed a timely notice of 
disagreement.  In a December 2003 statement of the case, the 
RO confirmed the prior rating decision.  However, in May 2005 
and July 2005 supplemental statements of the case, the RO 
implicitly reopened the claims of entitlement to service 
connection and denied service connection for all of the 
disorders at issue on the merits as there was no evidence 
that the appellant's claimed disorders were incurred in or 
aggravated by active duty service.  Accordingly, the RO found 
new and material evidence to reopen the claims.

In March 2006, the Board issued a decision denying the 
appellant's claims to reopen the issues of entitlement to 
service connection for residuals of a back injury, residuals 
of a neck injury, residuals of a right hip injury, and 
residuals of a left hip injury.  The appellant appealed the 
Board's March 2006 decision to the Court of Appeals for 
Veterans Claims (Court).  Pursuant to an October 2007 Joint 
Motion for Remand (Joint Motion) and a November 2007 Court 
Order, in April 2008, the Board vacated its March 2006 
decision and remanded the appellant's claims for compliance 
with the Joint Motion.  The Board's April 2008 remand 
required the RO to provide notice compliant with Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).  The April 2008 
remand also required the RO to provide the appellant with the 
current version of the regulation pertaining to new and 
material evidence, and to provide the appellant with and 
apply the current version of the regulation to the 
appellant's claims.  In December 2008, the RO issued a 
supplemental statement of the case which provided the current 
version of the new and material evidence regulation, and 
applied the regulation to the appellant's claims to reopen 
the issues of entitlement to service connection for residuals 
of a right and left hip injury.  Although the December 2008 
supplemental statement of the case did not directly address 
the issues of whether new and material evidence has been 
submitted to reopen the appellant's claims of entitlement to 
service connection for residuals of back and neck injuries, 
the RO addressed the merits of those claims.  Accordingly, 
the RO implicitly found that new and material evidence had 
been submitted to reopen the issues of entitlement to service 
connection for residuals of back and neck injuries.  In that 
regard, the Board finds that there has been substantial 
compliance with the Board's April 2008 remand orders and the 
Board is able to proceed with a decision on the merits.  
Stegall v. West, 11 Vet. App. 268 (1998).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO determined that new and material 
evidence was presented with respect to the appellant's claims 
to reopen the issues of entitlement to service connection for 
residuals of back and neck injuries, and found that new and 
material evidence was not presented to reopen the appellant's 
claims for entitlement to service connection for residuals of 
right and left hip injuries.  Such determinations, however, 
are not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  Because the April 
1998 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the appellant's claims for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).

Evidence of record at the time of the April 1998 rating 
decision includes medical records dated from February 1977 to 
June 1994, while the appellant was in the National Guard.  
According to records dated in July 1992, the appellant was in 
a track vehicle in July 1992 that skidded on a muddy tank 
trail and flipped on its side.  The appellant was treated and 
no external trauma was noted.  The appellant refused to sign 
a statement.  He complained the following day of upper back 
and neck pain.  It was noted that he had been in a fight the 
night before, but he reported that his back injury occurred 
during the track vehicle accident.  He also stated that the 
doctor told him that there was a small bruise on his back 
between his shoulders.  A February 1993 periodic examination 
report reveals that the appellant's spine and other 
musculoskeletal system were normal.  In a report of medical 
history, completed at that time, the appellant denied any 
recurrent back pain.

Evidence submitted after the December 2000 rating decision 
includes VA treatment records dated from August 1999 to 
November 2008, private medical records from March 2001 
through March 2005, April 2004 lay statements in support of 
the appellant's claim, testimony at the appellant's December 
2005 hearing before the Board, and written statements by the 
appellant.

VA treatment records from August 1999 through November 2008 
reveal complaints of back, neck, and hip pain.  An August 
1999 VA treatment record notes the appellant's vague 
complaints of pain from his neck to his hips, which he 
attributed to "auto wrecks."  An August 1999 x-ray of the 
cervical spine showed no significant degenerative change, 
very mild anterior spondylosis at C4-C5, no subluxation, and 
minimal straightening suggestive of some spasm.  A September 
2004 x-ray of the lumbar spine showed early degenerative 
changes at L3-L4.  In January 2005, the appellant reported 
that he had been involved in three motor vehicle accidents.  
A March 2005 magnetic resonance imaging (MRI) scan of the 
cervical spine showed bone spurs and a small disc protrusion 
focal area of annular bulging encroaching upon the left 
anterolateral aspect of the central spinal canal at the C6-C7 
level without compression of the cervical spinal cord and 
annular bulging at the C5-C6 level resulting in a lesser 
degree of encroachment upon the anterior aspect of the 
central spinal canal.  A March 2005 MRI of the lumbar spine 
showed degenerative disc desiccation at the L5-S1 level with 
no evidence of stenosis or other abnormalities at the lumbar 
spine.  A January 2005 general VA examination noted diagnoses 
of mild lumbar degenerative disc disease and cervical disc 
disease at two levels with no clear neural impingement.  VA 
treatment records from November 2005 through November 2008 
reveal diagnoses of and treatment for degenerative joint 
disease, cervical problems and paresthesia, and chronic low 
back pain.  

A September 2008 VA spine examination shows diagnoses of 
degenerative disc disease of the cervical and lumbar spine.  
After reviewing the appellant's claims file, the VA examiner 
concluded that it was less likely than not that the 
appellant's cervical and lumbar symptoms were related to his 
motor vehicle accident in service.

Private medical treatment records also show complaints of and 
treatment for back, neck, and hip pain.  According to a 
report from J. Bedenbaugh, D.C. received in October 2004, the 
appellant had received a sprain/strain injury to the cervical 
and lumbosacral spinal regions.  A February 2003 private 
medical treatment record reveals that the appellant was 
involved in a motor vehicle accident that day, and had 
complaints of thoracic and cervical spine pain.  An x-ray of 
the cervical spine was unremarkable.  An x-ray of the 
thoracic spine showed mid accentuation of the dorsal kyphosis 
with minimal degenerative changes anteriorly at the end plate 
levels of the mid to lower levels.  The x-ray report also 
noted that the degenerative changes were not inappropriate 
for age in their degree of expression.  A November 2004 
private medical treatment record notes that the appellant was 
involved in a motor vehicle accident that night and 
complained of right hip, side, shoulder, and neck pain.  X-
rays of the cervical spine showed normal vertebral alignment, 
no fracture or vertebral compression, and minimal space 
narrowing associated with small posterior osteophytes at C5-
C6 secondary to degenerative changes.  December 2004 and 
March 2005 private medical reports, received as part of the 
appellant's SSA file, show diagnoses of degenerative disc 
disease and osteoarthritis of the cervical and lumbar spine 
with back, neck, and leg pain.

According to an April 2004 affidavit from J.T., he was at the 
scene of the appellant's accident during a weekend drill 
assignment in July 1992.  In an April 2004 affidavit, P.M. 
stated that he, not the appellant, was involved in a fight in 
July 1992.  An April 2004 affidavit from J.P. discusses the 
appellant's current back problems.  In an undated statement, 
M.P. explains what the appellant told her about the motor 
vehicle accident.  In December 2005, the appellant testified 
before the Board that his current back, neck, and hip 
disabilities are due to the injuries that he incurred during 
a weekend drill in the National Guard in July 1992 when the 
tank that he was riding in flipped on its side.

After a careful review of the evidence of record, the Board 
concludes that new and material evidence has not been 
received to reopen the appellant's claims for service 
connection.  The evidence received since the April 1998 
rating decision does not show a diagnosis of a right or left 
hip disorder.  Although the evidence does contain current 
diagnoses of back and neck disabilities, there is no evidence 
of a medical opinion linking either disability to service.  
In fact, the only medical opinion of record is the September 
2008 VA examiner's opinion which concluded that the 
appellant's back and neck disabilities were not related to 
service.  Although new, this evidence is not material.  38 
C.F.R. § 3.156(a).  The claims for service connection were 
denied in April 1998 because the medical evidence of record 
did not demonstrate that the appellant's disabilities were 
related to service.  The newly submitted evidence does not 
relate the back and neck disorders to active service.  In 
addition, the newly submitted evidence does not show a 
diagnosis of a right or left hip disorder which is related to 
active service.  Thus the newly submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
claims and does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a).  
Accordingly, the claims for entitlement to service connection 
for residuals of a back injury, a neck injury, a right hip 
injury, and a left hip injury are not reopened.

The Board has considered the appellant's testimony and the 
lay statements that he submitted in support of his claims.  
However, it is now well settled that lay persons without 
medical training, such as the appellant, J.T., P.M., J.P., 
and M.P., are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medial knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Moreover, in Allen v. Nicholson, 21 Vet. App. 54 (2007), the 
Court of Appeals for Veterans Claims noted that the Army 
National Guard is only a reserve component "while in the 
service of the United States."  10 U.S.C.A. § 10106.  Section 
12401 of title 10, U.S. Code, provides that "members of the 
Army National Guard of the United States and the Air National 
Guard of the United States are not in active Federal service 
except when ordered thereto under law."  10 U.S.C.A. § 12401.  
Thus, a member of the National Guard holds a status as a 
member of the federal military or the state militia, but 
never both at once.  See Perpich v. Department of Defense, 
496 U.S. 334 (1990) ("[National Guard members] now must keep 
three hats in their closets--a civilian hat, a state militia 
hat, and an army hat--only one of which is worn at any 
particular time.").  In Perpich, the Supreme Court discussed 
the dual scheme of the state and federal National Guard 
systems and stated:

Since 1933 all persons who have enlisted 
in a state National Guard unit have 
simultaneously enlisted in the National 
Guard of the United States.  In the 
latter capacity they became a part of the 
Enlisted Reserve Corps of the Army, but 
unless and until ordered to active duty 
in the Army, they retain their status as 
members of a separate state Guard unit. 

Id. at 345.  The U.S. Court of Appeals for the Federal 
Circuit interpreted Perpich to stand for the proposition that 
"members of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and that a]t all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor."  Clark v. 
United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).


Pursuant to 38 C.F.R. § 3.6(c)(3), Federal active duty for 
training includes full-time duty performed by members of the 
National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 
503, 504, or 505.  See 38 C.F.R. § 3.6(c)(3); see also 32 
U.S.C.A. §§ 316 (President can detail National Guardsmen to 
train civilians at rifle ranges); 502 (requiring drills and 
field exercises for National Guardsmen); 503 (requiring 
participation in field exercises in both field and coast- 
defense instruction); 504 (allowing National Guardsmen to 
participate in schools and small arms competitions); 505 
(allowing National Guardsmen to attend military schools); 10 
U.S.C.A. § 2101 et seq. (creating and allowing the President 
to deploy Senior Reserve Officers' Training Corps) (West 
2002).  In the instant case, the record bears no indication 
that the appellant ever was formerly called into military 
service of the United States during any service in the 
reserve component of the Army National Guard of South 
Carolina.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the 
claims for entitlement to service connection for residuals of 
a back injury, a neck injury, a right hip injury, and a left 
hip injury are not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


